                                          Case 4:19-cv-08162-YGR Document 67 Filed 01/13/21 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    CYRUS SANAI,                                      Case No. 4:19-cv-08162-YGR
                                                        Plaintiff,                        ORDER: (1) DENYING PLAINTIFF’S
                                   6
                                                                                          ADMINISTRATIVE MOTION TO HOLD
                                                 v.                                       HEARING ON PENDING MOTIONS; AND
                                   7
                                                                                          (2) DEFERRING PLAINTIFF’S
                                   8    ALEX KOZINSKI, ET AL.,                            ADMINISTRATIVE MOTION TO ORDER
                                                                                          SERVICE BY U.S. MARSHALS
                                                        Defendants.
                                   9
                                                                                          Re: Dkt. Nos. 36, 55, 56, 64, 66
                                  10

                                  11            Following the completion of briefing on the pending motions, the Court has reviewed pro
                                  12   se plaintiff Cyrus Sanai’s administrative motion requesting a hearing on the pending motion to
Northern District of California
 United States District Court




                                  13   dismiss, and motion for leave to file a first amended complaint. (See Dkt. Nos. 36 (motion to
                                  14   dismiss), 55 (motion for leave to file first amended complaint), 56 (administrative motion).) The
                                  15   administrative motion is DENIED. The Court intends to rule on the motions without oral argument,
                                  16   as permitted by Civil Local Rule 7-1(b) and Federal Rule of Civil Procedure 78. See also Lake at
                                  17   Las Vegas Investors Group, Inc. v. Pacific Malibu Dev. Corp., 933 F.2d 724, 728-29 (9th Cir.
                                  18   1991).
                                  19            The Court further DEFERS Sanai’s administrative motion to order service by the United
                                  20   States Marshals until the Court rules on the pending motions.
                                  21            This Order terminates Docket Number 56.
                                  22            IT IS SO ORDERED.
                                  23

                                  24   Dated: January 13, 2021
                                  25

                                  26                                                                    YVONNE GONZALEZ ROGERS
                                                                                                       UNITED STATES DISTRICT JUDGE
                                  27

                                  28
